 


110 HR 2597 IH: Sanctity of Life Act of 2007
U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2597 
IN THE HOUSE OF REPRESENTATIVES 
 
June 6, 2007 
Mr. Paul (for himself, Mr. Bartlett of Maryland, and Mr. Alexander) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide that human life shall be deemed to exist from conception. 
 
 
1.Short titleThis Act may be cited as the Sanctity of Life Act of 2007. 
2.Finding and declaration 
(a)FindingThe Congress finds that life exists from conception. 
(b)DeclarationUpon the basis of this finding, and in the exercise of the powers of the Congress— 
(1)the Congress declares that— 
(A)human life shall be deemed to exist from conception, without regard to race, sex, age, health, defect, or condition of dependency; and 
(B)the term person shall include all human life as defined in subparagraph (A); and 
(2)the Congress recognizes that each State has the authority to protect lives of unborn children residing in the jurisdiction of that State. 
3.Limitation on appellate jurisdiction 
(a)In generalChapter 81 of title 28, United States Code, is amended by adding at the end the following new section: 
 
1260.Appellate jurisdiction; limitationNotwithstanding the provisions of sections 1253, 1254, and 1257, the Supreme Court shall not have jurisdiction to review, by appeal, writ of certiorari, or otherwise, any case arising out of any statute, ordinance, rule, regulation, practice, or any part thereof, or arising out of any act interpreting, applying, enforcing, or effecting any statute, ordinance, rule, regulation, or practice, on the grounds that such statute, ordinance, rule, regulation, practice, act, or part thereof— 
(1)protects the rights of human persons between conception and birth; or 
(2)prohibits, limits, or regulates— 
(A)the performance of abortions; or 
(B)the provision of public expense of funds, facilities, personnel, or other assistance for the performance of abortions.. 
(b)Conforming amendmentThe table of sections at the beginning of chapter 81 of title 28, United States Code, is amended by adding at the end the following new item: 
 
 
1260. Appellate jurisdiction; limitation.. 
4.Limitation on district court jurisdiction 
(a)In generalChapter 85 of title 28, United States Code, is amended by adding at the end the following new section: 
 
1370.Limitation on jurisdictionNotwithstanding any other provision of law, the district courts shall not have jurisdiction of any case or question which the Supreme Court does not have jurisdiction to review under section 1260 of this title.. 
(b)Conforming amendmentThe table of sections at the beginning of chapter 85 of title 28, United States Code, is amended by adding at the end the following new item: 
 
 
1370. Limitation on jurisdiction.. 
5.Federal court decisions not binding on State or local courtsAny decision of a Federal court, to the extent that the decision relates to an issue removed from Federal jurisdiction under the amendments made by sections 3 and section 4, is not binding precedent on the court of— 
(1)any State or subdivision thereof; 
(2)the District of Columbia; or 
(3)any commonwealth, territory, or possession of the United States, or any subdivision thereof. 
6.Effective dateThis Act and the amendments made by this Act shall take effect on the date of the enactment of this Act, and shall apply to any case pending on such date of enactment. 
7.SeverabilityIf any provision of this Act or the amendments made by this Act, or the application of this Act or such amendments to any person or circumstance, is determined by a court to be invalid, the validity of the remainder of this Act and the amendments made by this Act and the application of such provision to other persons and circumstances shall not be affected by such determination. 
 
